UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-6788



In Re:   RODNEY T. WILLIAMS,

                                                            Petitioner.



          On Petition for Writ of Mandamus.      (CA-02-648)


Submitted:   July 9, 2003                    Decided:   August 11, 2003


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney T. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney T. Williams petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241 (2000) petition. He seeks an order from this court directing

the district court to act. We find there has been no undue delay in

the district court. Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for a writ of mandamus.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2